Order entered November 15, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00019-CV

              IN THE ESTATE OF WILLIAM L. MOORE, JR., DECEASED

                           On Appeal from the Probate Court No. 2
                                   Dallas County, Texas
                            Trial Court Cause No. PR-17-0037-2

                                           ORDER
       On the Court’s own motion, we REMOVE this appeal from submission on December 6,

2018. The appeal will be resubmitted in the first quarter of 2019.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            PRESIDING JUSTICE